From a judgment of conviction for the violation of the prohibition laws this appeal was taken. The prosecution originated in the inferior court of Mobile county, and from a judgment of conviction in said court an appeal was taken to the circuit court. No trial by jury having been demanded, the cause was heard and determined by the court without a jury. After hearing and considering the evidence, the court pronounced and entered a judgment of guilt against the accused, from which an appeal was taken to this court. There is no bill of exceptions, the appeal being upon the record only. The record proper is regular in all things; therefore without error. The judgment of conviction in the circuit court, from which this appeal was taken, will stand affirmed.
Affirmed.